Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 1 of 11 - Page ID#: 582




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  UNITED STATES OF AMERICA,                     )
                                                )
         Plaintiff,                             )     Criminal Action No. 5: 20-016-DCR
                                                )
  V.                                            )
                                                )
  AARON MICAH JAMISON,                          )        MEMORANDUM OPINION
                                                )            AND ORDER
         Defendant.                             )



                                   ***   ***    ***   ***
       Some fraudulent schemes, particularly schemes as fruitful as the one to which Jamison

pleaded guilty to facilitating, are complex. Jamison’s was not. Over a four-year period, his

companies, Micah Group, LLC, and Micah Group Environmental Contractors, LLC,

(collectively “Micah Group”), accepted payments from Kentucky for substandard work or

work which was not performed. When the state discovered problems at over 300 Micah Group

worksites, it incurred additional losses hiring other companies to redo the work. Later

investigation revealed that Jamison knew the work failed to comply with state regulations.

       Jamison admitted to the scheme but attempted to complicate things at sentencing. The

bulk of the nearly two-day hearing focused on how much of the State’s loss was due to

Jamison’s fraud. He suggested that the state’s loss was circumscribed by the plea agreement’s

inclusion of only one worksite. And he also objected to being held responsible for the state’s




                                            -1-
    Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 2 of 11 - Page ID#: 583




remediation costs. Ultimately, based on the evidence presented at sentencing and the relevant

Guidelines, the Court determined that Jamison caused losses at approximately 308 locations.1

         Now, Jamison requests release while he pursues the same arguments on appeal. But

the questions raised by his motion are squarely answered by the plea agreement and the

evidence presented at sentencing. Because the standard for release pending appeal requires a

closer question than the ones Jamison raises, United States v. Pollard, 778 F.2d 1177, 1181

(6th Cir. 1985), his motion will be denied.

                            I.     FACTUAL BACKGROUND

         Jamison was the president and founder of Micah Group. Among other services, Micah

Group performed environmental remediation services for underground storage tanks, which

included installing groundwater monitoring wells. The Kentucky Energy and Environment

Cabinet (“EEC”) compensated Micah Group for the efforts. The Kentucky Division of Waste

Management, Underground Storage Tank Branch, a division of the EEC, oversaw the

remediation efforts and, as particularly relevant here, determined when no further action was

necessary. When no further action was necessary, the monitoring wells at the site had to be

properly abandoned. Kentucky regulations provide that a monitoring well must be abandoned

under the supervision of a certified well driller, and the driller must certify as much. 401 Ky.

Admin. Regs. 6:350.

         The Micah Group, LLC, Retirement Plan was a benefit plan established to provide

retirement benefits to Micah Group employees through a 401(k). Jamison, as the Plan’s




1
       The Court only needed to make an approximate finding because Jamison’s arguments
largely disputed the application of a sentence enhancement, as explained in detail below.
                                              -2-
Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 3 of 11 - Page ID#: 584




fiduciary and trustee, was empowered to determine when employees’ contributions would

remit to the Retirement Plan.

       Micah Group also engaged in transportation of hazardous waste materials to disposal

facilities. By Kentucky statute and regulation, any person that stores hazardous waste must

first receive a permit. Ky. Rev. Stat. § 224.46-520; 401 K.A.R. 39:090. Micah Group was not

permitted to store hazardous waste.

       On January 22, 2020, an Information naming Jamison was filed by the United States

alleging conspiracy to defraud the in violation of 18 U.S.C. §371, conversion of employee

benefit payments in violation of 18 U.S.C. § 664, and improper storage of hazardous waste in

violation of 42 U.S.C. § 6928(d)(2)(A). [Record No. 1] Based on the parties’ pre-Indictment

negotiations, Jamison pleaded guilty the same day. [Record No. 6]

       The aim of the conspiracy was to submit false reimbursement requests from Micah

Group to the EEC. [Record No. 8, pp. 3-5] The plea agreement acknowledged that the United

States could prove beyond a reasonable doubt that Micah Group improperly certified that well-

abandonments were performed at the direction of a certified well driller when, in fact, no

certified employee was present. [Id.] Micah Group submitted photos and other documentation

purporting to entitle it to reimbursement for work that was later discovered to have been

performed improperly. Jamison either signed or authorized an employee to sign these requests

on his behalf.

       The plea agreement further acknowledged that, for a period in 2016, Jamison

knowingly withheld nearly $40,000 in employee contributions from the Retirement Plan and

instead converted it for personal use. [Record No. 8, p. 3] And in 2017, Jamison failed to remit

employee contributions to the Micah Group, LLC, Health Plan, which caused Micah Group
                                             -3-
Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 4 of 11 - Page ID#: 585




employees to lose their health benefits. Participating employees ultimately incurred nearly

$5,500 in costs from denied health insurance claims.

       Finally, the defendant acknowledged in the plea agreement that, for nearly a month in

2017, Micah Group illegally stored hazardous waste at a facility in Lexington, Kentucky,

without a permit. [Record No. 8, pp. 5-6] The waste was due to be transported to a disposal

facility in Indiana, but the facility refused to accept any shipments because Micah Group had

fallen behind in payments.

                             II.   PROCEDURAL HISTORY

       Jamison initially raised the arguments in support of the current motion as objections to

his Presentence Investigation Report (“PSR”). The offense-level calculation in his PSR

contained a 14-level increase for the total loss amount pursuant to U.S.S.G. § 2B1.1(b)(1)(H).

The enhancement was based on the calculated loss amount for the improper well-

abandonments. The PSR included a total loss amount in excess of $550,000 but less than

$1,500,000. See U.S.S.G. §2B1.1(b)(1)(H). Both the amount paid to Micah Group and the

amount Kentucky incurred to remedy the improper abandonment were included in the total

loss amount.

       Jamison made three objections to the loss amount that are relevant here. First, he

objected that the plea agreement mentioned only one site of improperly abandoned wells on

which Jamison was aware. Only 24 wells were discovered on this site, significantly less than

the 379 wells included in the loss amount calculation. Second, Jamison objected that the loss

amount provided for a double recovery because it included both the costs paid to Micah Group

and the costs Kentucky incurred in correcting the improperly performed work. And third, he



                                             -4-
    Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 5 of 11 - Page ID#: 586




suggested that a civil settlement with the state should offset the loss amount. [See Record No.

23, p. 3]

         The Court took up these objections at the outset of the sentencing hearing. The

undersigned determined, based on “all the testimony that was presented, as well as information

in the plea agreement, [Jamison’s] admissions in the plea agreement,” and the entire record,

that the total loss amount for the improperly abandoned wells was approximately $652,141.30.

[Record No. 53, pp. 12-15] Witness testimony convinced the Court that the poor work

underlying these claims was attributable to Jamison because he “was the one that was calling

the shots.” [Id. at p. 26] Thus, his “claim of lack of knowledge is not supported by the evidence

that has been submitted in the case.” [Id. at p. 27] Further, the state’s remediation costs were

properly “included as reasonably foreseeable pecuniary harm” under the United States

Sentencing Guidelines. [Id. at pp. 32-33]; see U.S.S.G. § 2B1.1, cmt. n.3. Finally, the Court

concluded that “the amount that the defendant argue[d] would constitute double recovery”

would not be offset under the Guidelines.2

         Ultimately, the total loss amount was determined as $694,769.82, the 14-level increase

was properly applied, and Jamison’s resulting Guidelines range was 46-57 months. [See

Record No. 53, pp. 50-51.] Nevertheless, the Court imposed a sentence of 36 months, or ten

months below the bottom of the Guidelines range, because of Jamison’s “positive

characteristics.” [Id. at p. 91] And in light of the large amount of restitution, the undersigned

did not impose a fine because of concerns about Jamison’s ability to pay.


2
       See U.S.S.G. § 2B1.1 cmt. n.3(F)(v) (“In a case involving a scheme in which . . . goods
for which regulatory approval by a government agency . . . was obtained by fraud, loss shall
include the amount paid for the property, services or goods transferred, rendered, or
misrepresented, with no credit provided for the value of those items or services.”
                                              -5-
 Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 6 of 11 - Page ID#: 587




       The Court then considered the amount of restitution. It initially determined that

restitution owed for the well-abandonments was $637,879.90, which included a reduction of

$14,261.40 that had been withheld from Micah Group by the state after it discovered the poor

work. [Record No. 53, p. 119] The Court overruled Jamison’s request to offset this amount a

civil judgment in favor of the state against Micah Group in the amount of $268,990.95. [See

Record No. 36-7] The United States argued that the judgment had been set aside against

Jamison personally, and it received assurance from the state that it was not pursuing the

judgment. [Id. at pp. 113-14] And Jamison’s counsel “c[ould] not say” that the judgment,

reflected in a lien on Jamison’s property, was related to the abandoned wells at issue. [Id. at

p. 115] Thus, the undersigned concluded that the judgment was “not a setoff in the sense of

that it’s something that has been enforced or liquidated to pay a claim,” and it would not apply

here. [Id. at p. 116]

       Therefore, the total amount of restitution was $640,638.31, reflecting the amount due

for the well-abandonment scheme and an additional $2,758.41 due to victims of the Health

Plan conversion.

       In his request for release, Jamison contends that his restitution and sentence resulted

from a “gross miscalculation” in his PSR. [Record No. 55, p. 4] He again suggests that the

loss amount should include only those well sites mentioned in the plea agreement. And he

states that “nothing in the PSR details that Mr. Jamison had the mens rea to commit a

conspiracy.” [Id.] Concerning restitution, he alleges that the Court “erroneously did not

allow” him to contest the number of abandoned wells attributable to the loss amount at

sentencing. [Id. at p. 5] He concludes that these errors give rise to a “substantial likelihood

that Mr. Jamison’s sentence and amount of restitution will be decreased.” [Id.]
                                             -6-
 Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 7 of 11 - Page ID#: 588




       The United States responded in opposition, contending that the loss amount was

properly calculated. [Record No. 56, p. 3] It noted that the wells included in the PSR were

only those that were found to be improperly abandoned “during a period of time that Jamison

admitted in his plea agreement that a certified well driller was not on site.” [Id.] The

Government additionally contends that testimony presented at sentencing indicated Jamison’s

“control over and knowledge of Micah Group’s finances and work.” [Id. at p. 5] It concludes

that Jamison’s arguments were “considered and rejected” at sentencing. [Id.]

                                   III.    LEGAL ANALYSIS

       The Bail Reform Act provides the circumstances under which a defendant may be

entitled to release pending appeal. 18 U.S.C. § 3143(b). The Court must first find “by clear

and convincing evidence that the person is not likely to flee or pose a danger to the safety of

any other person or the community.” 18 U.S.C. § 3143(b)(1)(A). Jamison was released on

bond throughout the pendency of this matter, and the government concedes that Jamison

satisfies the first requirement. [Record Nos. 6; 56, p. 2] Second, the Court must find that

Jamison’s appeal is

       not for the purpose of delay and raises a substantial question of law or fact likely
       to result in--(i) reversal, (ii) an order for a new trial, (iii) a sentence that does not
       include a term of imprisonment, or (iv) a reduced sentence to a term of
       imprisonment less than the total of the time already served plus the expected
       duration of the appeal process.

18 U.S.C. § 3143(b)(1)(B).

       Jamison’s motion and the Government’s response focus on whether the appeal raises a

substantial question. [Record Nos. 55, p. 2; 56, pp. 1-2] To determine whether an appeal

raise a substantial question of law or fact, the Court must ask two more questions: is the

question raised “a close one that could go either way”; and is it “so integral to the merits of the
                                                 -7-
 Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 8 of 11 - Page ID#: 589




conviction that it is more probable than not that reversal or a new trial will occur if the question

is decided in the defendant’s favor?” Pollard, 778 F.2d at 1182. (quotation omitted). The

standard is not so demanding that the Court must find that it committed reversible error. Id.

Rather, it requires the undersigned to “essentially evaluate the difficulty of the question he

previously decided.” United States v. Sutherlin, 84 F. App'x 630, 631 (6th Cir. 2003) (quoting

United States v. Shoffner, 791 F.2d 586, 589 (7th Cir.1986)). Further, there is a “presumption

against release pending appeal,” and the burden is on Jamison to establish the substantiality of

the question. United States v. Sutherlin, 84 F. App'x 630, 631 (6th Cir. 2003); United States

v. Vance, 851 F.2d 166, 168-69 (6th Cir. 1988).

       Jamison has not carried his burden in this case. Except for citing the standard of review

for his appeal, his arguments for release do not rely on any Sixth Circuit precedent indicating

his appeal may go either way. His concerns regarding the Court’s applications of the

Sentencing Guidelines will be reviewed on appeal under an abuse-of-discretion standard. Gall

v. United States, 552 U.S. 38, 51 (2007). And for a loss calculation under U.S.S.G. § 1B1.1,

“a court need only make a ‘reasonable estimate’ of the loss.” United States v. Mahmud, 541

F. App'x 630, 635 (6th Cir. 2013) (quoting United States v. Washington, 715 F.3d 975, 984

(6th Cir. 2013)).

       At sentencing, the Court walked the parties through its calculations to determine the

approximate loss amount and whether it fell within the wide range of the applicable Guideline.

[Record No. 53, pp. 12-15] Jamison raised no objections to the method the Court used at

sentencing. His motion fails to identify anything that may constitute an abuse of the Court’s

discretion to determine the loss amount. Thus, he has failed to raise a close question.



                                               -8-
    Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 9 of 11 - Page ID#: 590




         Jamison continues to suggest that the Court attributed too many worksites to him at

sentencing. This argument is more semantic than substantive—even acknowledging that the

plea agreement mentions only one worksite by name, it states that the fraudulent scheme lasted

four years. [See Record No. 8, p. 4 (“between the years of 2013 and 2017, abandonments

would be left for field crews despite the fact that a certified well driller could not be on site

supervising”).] The Court directly addressed this argument at sentencing. The undersigned

acknowledged that there was not “a straight connection” from the evidence to the exact time

period of the fraudulent scheme. [Record no. 53, p. 22] But the evidence allowed the Court

to “go back” and “reconstruct” the events.3 [Id.] For example, financial difficulties that Micah

Group experienced informed the Court as to what “instructions that he would be giving to

individuals in the field”, and the testimony of an Environmental Protection Agency

investigator, who interviewed a number of Micah Group employees, indicated that false claims

were being submitted as early as 2013. [Id. at p. 22, 24] Thus, the Court concluded that “the

defendant was fully aware that this type of improper abandonment was taking place [in 2013],

and he was directing the activities based upon cash flow problems that the company was having

at that time.” [Id. at p. 28] Therefore, the contention that “[t]here is no evidence to support the

sentence enhancement” is flatly contradicted by the record, and Jamison has made no showing

that his appeal casts doubt on the Court’s determination.

         Jamison relies on the same arguments to suggest that the amount of restitution was

improperly inflated, but they fare no better. In this case, the loss amount and restitution owed


3
        The undersigned also acknowledged that relying on hearsay evidence requires
establishing that “the information has sufficient indicia of reliability to support its probable
accuracy.” U.S.S.G. § 6A1.3. The testimony relied on was based on interviews conducted
under the threat of “criminal consequences.” [Record No. 53, p. 22]
                                               -9-
Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 10 of 11 - Page ID#: 591




were nearly the same amount, except for an amount the state had withheld from Micah group

after it discovered that Jamison was misrepresenting the quality of Micah Group’s work. [See

Record No. 53, p. 119.] Thus, the Court’s analysis of the accuracy of the loss amount

forecloses Jamison’s arguments against the restitution owed.

       The only additional contention raised regarding restitution—that the Court

“erroneously did not allow Mr. Jamison to contest these figures during the Sentencing

hearing”—is unsupported by the record. [Record No. 55, p. 5] In fact, the Court split Jamison’s

sentencing hearing into two days. At the outset of the first part of the hearing, the undersigned

acknowledged that there were “quite a few objections to get through in this case” before

proceeding to hear argument on each. [Record No. 52, p. 8] Moreover, the Court allowed

Jamison to raise additional objections at the hearing despite the fact that they were untimely.

Thus, Jamison’s threadbare assertions of error are insufficient to create a substantial question

that would entitle him to release.

       Finally, the Court notes that even if Jamison is successful on appeal, it is unlikely that

he would receive a lower sentence. As noted above, he received a variance below the

Guidelines range because the 28 U.S.C. § 3553(a) factors weighed in his favor. [Record No.

53, p. 91] If the loss amount were found to be lower, such that the 14-level increase did not

apply, his offense level would still be increased. Under Section 2B1.1 of the Guidelines, the

level of the increase varies with the loss amount, with the lowest increase beginning at $6,500.

U.S.S.G. § 1B1.1(b)(1)(A)-(P). Only if the loss amount were found to be less than $150,000,

a fourth of the amount attributed to Jamison, would Jamison have received a sentence above

his Guidelines range. Id. There is no question raised by his appeal that would significantly



                                             - 10 -
Case: 5:20-cr-00016-DCR Doc #: 59 Filed: 01/19/21 Page: 11 of 11 - Page ID#: 592




diminish the loss amount. Thus, it is unlikely that his appeal would ultimately result in a lower

sentence.

                                    IV.    CONCLUSION

       The undersigned was not struck by the difficulty of the questions presented at Jamison’s

sentencing and doubts that he will raise a difficult question on appeal. See Sutherlin, 84 F.

App’x at 631. The fact that extensive evidence and calculations were necessary to determine

the loss amount may, at first glance, tend to obscure the straightforward nature of the question

Jamison raises. But the fact remains that a preponderance of the evidence at sentencing favors

holding Jamison responsible for over 300 improperly abandoned wells. Nothing in Jamison’s

motion creates sufficient doubts about this conclusion such that he should be released pending

appeal. Accordingly, it is hereby

       ORDERED that Defendant Aaron Jamison’s motion for release pending appeal

[Record No. 55] is DENIED.

       Dated: January 19, 2021.




                                             - 11 -
